Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 1 of 79
Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 2 of 79
Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 3 of 79
Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 4 of 79
Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 5 of 79
Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 6 of 79
Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 7 of 79
Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 8 of 79




             EXHIBIT 1
                        Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 9 of 79




                                Settlement
Empl ID   Weeks   Pay Periods    Payment

    5      211        190        $1,595.05
   48      242        242        $1,366.53
   58       36          9         $100.00
   83      248        248        $2,033.75
   89      245         71         $100.00
  100      156        120         $100.00
  102      256         64         $494.82
  104      142        127         $229.57
  108      212         53         $215.65
  119      237        237        $9,737.52
  135      245        143        $1,408.37
  152      241        172         $447.75
  154      159        159        $7,188.00
  158      250        202         $880.23
  166      246        102         $100.00
  186      234        234         $712.90
  217      165        159         $240.81
  229      135        117         $717.36
  248      241        241        $7,275.14
  290       88         22         $100.00
  315      218        218         $797.16
  329      250        136         $820.80
  340      213        204        $1,560.23
  353      249        222        $5,826.41
  371      230        230         $279.75
  373      245        245        $4,965.69
  376      256        106         $198.58
  383      214        214        $3,729.99
  387      240        240        $1,269.19
            Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 10 of 79

388   236    59      $197.88
407   246    87      $186.82
413   227   227      $841.04
416   229   229      $324.17
417   246   246      $835.77
424   244   244     $4,060.39
426   229   181     $1,171.94
438   238   232     $2,396.77
447   226   226      $203.02
454   238   238     $1,887.14
464   256    64      $100.00
465   242   215     $3,288.23
466   240    60      $100.00
467    86    23      $100.00
487   247   247      $626.08
488   252    63      $100.00
489   234   234      $720.25
496   234   234     $1,088.14
497     0     0      $100.00
501   244   244     $2,522.90
518   234   195      $674.30
534   240   240     $5,220.78
551   244    61      $100.00
552   227   140      $623.98
553    20     5      $100.00
565   248   113     $3,207.85
569   142   142      $902.19
570   253   109      $100.00
571   225   225     $2,339.72
585   252    63      $100.00
586   245   236     $1,757.42
610   248   200     $5,958.60
612   256    64     $1,208.69
623   236    86      $100.00
            Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 11 of 79

624   248    62      $100.00
631   240    60      $100.00
632   245   212     $4,278.50
640   256    64      $100.00
652   244   244     $2,367.94
665   241   241     $3,242.13
668   246   246     $3,770.66
670   256    64      $157.40
691   232    58      $324.26
697     0     0      $100.00
699   163    58      $170.31
701   233   233     $6,173.86
714   223   223      $255.57
715   236   212     $1,196.40
718   256    64      $100.00
731   240    60      $100.00
736   238   130     $4,026.83
754   242   242     $1,107.20
755   192   192     $4,269.63
761   245   245      $522.37
768   242   224     $2,417.24
771   245   245     $1,259.17
772   236   236     $1,308.25
776   247   121      $956.16
790   241   211      $822.53
805   220   220     $1,131.53
817   251   170      $854.33
821   249    63      $609.92
823   249   249     $1,918.86
824   175   121     $2,547.17
825   245   182     $1,799.32
827   240   240     $3,322.30
837   242   242      $129.62
838   250   250     $9,270.77
             Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 12 of 79

 859   248   248     $5,742.57
 863   232   232     $1,658.79
 873   252    63      $100.00
 880   245   245     $1,648.91
 881   228   228      $575.55
 882   233   233      $100.00
 884   178   178     $2,059.11
 893   251   251     $8,900.40
 901    45    24      $100.00
 903   244   223     $1,603.37
 904   237   237      $100.00
 906   239   173     $1,177.34
 909   249   114      $157.00
 913   248   203     $1,190.67
 940   248    62      $387.57
 943   225   177     $1,013.76
 944   252    63      $216.70
 945   222   222     $2,361.63
 947   224   224     $2,047.79
 948   229   229      $536.28
 956   256    64      $151.25
 963   178   178      $964.69
 965   237   231      $100.00
 970   242   242     $1,183.76
 971   248   215      $482.12
 981   243   243      $435.24
 985   241    91      $491.33
 990   235   235     $1,266.98
 992   236    59      $100.00
 993   256   163     $3,417.10
 995   233   209     $2,751.86
 998   240   240     $2,570.89
1009   245   245     $1,080.74
1011   212    53      $134.29
             Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 13 of 79

1028   116   116      $573.08
1047   234   234      $657.57
1052   243   243     $1,156.41
1053   256    64      $100.00
1062   216   216     $4,651.01
1063   250   154      $856.56
1064   240    60      $100.00
1067   249   249     $1,643.73
1068   241   241     $9,070.10
1071   241   226     $1,746.80
1079   242   191     $1,450.07
1094   251   251     $6,967.33
1100   220   190     $1,432.38
1101   187   181     $1,068.72
1105   231   171      $648.62
1118   242   242     $1,801.72
1135   242   242      $741.30
1138   245    77     $1,046.50
1139   250    88      $100.00
1150   224    56      $100.00
1151   255   162     $1,468.45
1160    65    41      $734.70
1165   255   177      $399.57
1187   240   240      $410.64
1199   242   242      $351.53
1200   232   232     $6,408.51
1202   252    63      $221.46
1203    19    19      $270.36
1212   239   230     $4,903.57
1213   256    64      $100.00
1218    42    42     $1,042.47
1219   239   239     $1,930.95
1220   248    62      $650.66
1234   256    64      $100.00
             Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 14 of 79

1248   256    64      $100.00
1251   256    64      $100.00
1252   252    63      $271.68
1268   234   234      $427.78
1272   242   242     $7,110.37
1283   247   172     $1,578.83
1308   125   122      $423.88
1309   249   249     $4,611.06
1344   249   249     $1,495.49
1346   236    65      $171.60
1365   252    63      $309.95
1370   252    63      $281.59
1386   237   117      $499.96
1399   221   221      $100.00
1401   211   211     $6,123.34
1447   240   240     $4,227.87
1460   244    61      $100.00
1461   250   235     $4,041.33
1464   239   239     $2,075.83
1465   246   225      $756.43
1485   256    64      $100.00
1500   250    79      $100.00
1512   243   183      $100.00
1515   247   211      $119.92
1524   252    63      $100.00
1528   229   190      $870.92
1541   232   184     $3,193.33
1555   222   222     $3,328.57
1567   244   244     $1,301.32
1568   246   150     $1,395.54
1575   252    63      $442.74
1594   148   148      $248.29
1607   246   150     $3,046.56
1618   250   241     $2,346.22
             Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 15 of 79

1621   224   224     $2,703.44
1622   235    64      $278.01
1623   182   149      $822.49
1633   250   250     $2,866.08
1642   246   243     $1,616.95
1643   240   240     $1,117.41
1648   222   222     $1,249.65
1653   202   202     $1,276.56
1655   221   221     $4,914.42
1656   217   199      $100.00
1658   251   137      $187.47
1659   236   119     $2,212.83
1668   252    63      $100.00
1671   256    67      $100.00
1674    28    28      $240.46
1685   233   233     $4,620.30
1686     0     0      $100.00
1687   244    61     $1,039.31
1705   237   237     $2,794.91
1710   256    64      $100.00
1719   243   243     $2,551.86
1721   243   243      $797.38
1725   248   248     $3,150.83
1729   250   232     $7,047.52
1742   184   184     $4,811.53
1743   204   204     $2,607.34
1745   239   236      $387.44
1760   216    54      $255.63
1763   223   178     $2,662.05
1767   244    61      $100.00
1811   236    59      $517.50
1824   116    74      $100.00
1825   240   240     $1,317.37
1831   223   169     $7,448.19
             Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 16 of 79

1834   230   149      $106.46
1835   253   253      $479.30
1842   244    61      $100.00
1844   252    63      $100.00
1845   247   247    $12,629.21
1854   243   237     $5,860.44
1868   231   231      $193.46
1874   248    62      $100.00
1875   246   246      $735.07
1876   217   217      $100.00
1890   248   248     $2,433.32
1892   241   241      $690.61
1896   229   229     $2,862.46
1899   256    64      $100.00
1911   227   212     $2,448.39
1913   249   150      $100.00
1925   250   100     $2,600.23
1926   217   217      $311.02
1929   244   244     $1,630.76
1933   236   161      $283.86
1944   223   223     $1,078.23
1946   240   240     $2,372.44
1950   244    61      $100.00
1953   256    64      $100.00
1964   172   118      $100.00
1970   244   244      $564.46
1975   221   203      $247.92
1990   241   241     $1,923.50
1992   252    63      $100.00
2005   236    59      $100.00
2020    94    88      $100.00
2021   256    85      $860.78
2038   251   251     $3,413.04
2049   179    50      $100.00
             Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 17 of 79

2051   235   235      $947.57
2057   248    62      $100.00
2059   232   220      $599.33
2060   239   239     $1,653.79
2071   256    64      $100.00
2073   242   242      $446.50
2074   227   227     $1,635.88
2093    24    24      $100.00
2108   168   168      $100.00
2109   243   243     $1,874.03
2112   248   188     $3,046.06
2125   166   166      $304.83
2155   204    51      $100.00
2158   248   248     $5,083.80
2173    12     3      $100.00
2176   251   197      $100.00
2186   198   111      $101.62
2205   227   227      $331.71
2207   200   143      $195.09
2208   243   243     $4,585.12
2269   243   243     $1,410.38
2278   217   217     $2,682.92
2280   242   242      $247.80
2294   256    64      $100.00
2355   227   188      $969.81
2367     0     0      $100.00
2371    66    60      $931.04
2374   252    63      $100.00
2399   256    64      $100.00
2416   242   110      $100.00
2418   198   168     $1,254.83
2429   112    28      $100.00
2433    36     9      $100.00
2436   226   226     $2,650.85
             Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 18 of 79

2440   237   237      $455.93
2447   232    58      $317.56
2448   164   164     $1,977.47
2452   244   244     $4,940.03
2457   245   245     $4,743.47
2471    22    22      $514.13
2477   242   119      $849.11
2478   252    63      $100.00
2479   209   209     $3,111.40
2493   225   156      $250.63
2495   177   159      $165.29
2508   248   248     $1,566.17
2511    45    45      $499.35
2528   249   162      $862.85
2560   233   212     $3,483.90
2573   249   192      $664.07
2575   248   131     $2,574.00
2596   156   156      $292.61
2599   248   248     $1,037.80
2602    33    33      $100.00
2605   239   239     $1,076.60
2609   245   245     $3,109.98
2616   103    97     $2,767.16
2618   243   243     $3,928.95
2619   248    62      $100.00
2620   200   140      $157.74
2621   238   238      $852.67
2635    29    29     $1,565.68
2640     6     6      $183.03
2641   246   231     $1,407.17
2643   210   210     $1,685.28
2658    60    60     $1,125.42
2664   244    61      $135.70
2684   244   244     $1,343.19
             Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 19 of 79

2686   222   222      $770.69
2704   238   223     $1,436.18
2723   207   207     $1,256.87
2742   237   237      $156.53
2755   239   239      $820.81
2756   240   180      $100.00
2761   223   100      $341.30
2762   244   244     $1,479.37
2775   247   247     $1,779.74
2784   256   175      $921.64
2802   246   246     $6,254.79
2804   232   184      $656.58
2820   246   246      $201.74
2834   240   240      $100.21
2835   238   238    $10,267.17
2836   230   230      $713.66
2843   227    83      $100.00
2851   226   184     $1,479.28
2857   241   100      $487.32
2874   250   250     $2,002.43
2892   222   222     $3,823.78
2897   247   187     $2,280.17
2915   239   191     $1,099.04
2916   251   197      $345.05
2937   239   239     $1,214.71
2940   252    63      $232.70
2943   246   153     $1,612.28
2945   244   244      $531.13
2953   256    64      $100.00
2957   248    62      $100.00
2960   240   195      $356.54
2973   253   253     $3,292.92
2974   237   237      $758.83
2992    40    10      $100.00
             Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 20 of 79

2999    45    45      $104.14
3025   204    51      $544.69
3031   221   212     $2,412.52
3040   237   237     $2,349.54
3045   248   116      $196.42
3046   247   142     $2,436.62
3092   217    94      $100.00
3107   240   240     $8,490.40
3110    27    27      $100.00
3128   188    47      $100.00
3138   246   237     $1,085.06
3142   236   158      $187.51
3184   256    64      $307.50
3225   245   167     $1,954.01
3240   222   222     $1,294.17
3242    24     6      $100.00
3252   221   155      $466.13
3253   248    62      $100.00
3254   208   208     $1,953.90
3282   252    63      $100.00
3283   252    63      $100.00
3311   244   196      $363.19
3313   244    61      $273.57
3316   239   218      $879.04
3317   230   230      $465.39
3327     8     8      $100.00
3332   249   249     $2,600.94
3355   249   243     $4,804.40
3368   252    63      $100.00
3370   251   119      $710.16
3400   219   171      $946.27
3406   245   146      $282.52
3422   242   242      $491.63
3429   256    64      $100.00
             Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 21 of 79

3434   246   246     $1,520.93
3438   252    63      $253.00
3442   245   245      $169.93
3446   243   243      $593.71
3623   233   140      $744.27
3627   248   173      $396.38
3674   243   243      $858.24
3797   252    63      $100.00
4023   242   140     $1,973.52
6071    97    91      $959.61
6289     0     0      $100.00
6580   229   229      $543.98
6635    68    68      $100.00
6820   243   243     $4,395.74
6850   246   189      $737.33
6932   252    63      $100.00
6947    23    23      $165.90
6962    60    15      $100.00
6990    84    84     $1,009.09
6999   237   237     $4,720.96
7012   244   244     $3,612.17
7035    20    20      $100.00
7045   159   159     $3,935.01
7052   234   120      $836.18
7086   184   184     $4,433.29
7094    76    76      $527.99
7101   241   241     $6,970.26
7108    52    52      $269.21
7155   111   111      $335.67
7156   232   232      $395.94
7164    44    11      $100.00
7167   252    63      $100.00
7172   250    82      $100.00
7217   239   239      $834.00
             Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 22 of 79

7222   252    69      $100.00
7234   200    50      $100.00
7238   248   248     $2,250.61
7256   219    63      $233.33
7280   189   189      $618.60
7288   236    59      $100.00
7326   242   242     $2,077.89
7327   242   242      $313.77
7328   214   214      $592.94
7330   149   149     $2,993.30
7331   161   161     $2,037.85
7351   178   178     $2,055.04
7353   248    62      $100.00
7360   223   208      $100.00
7365   190   190      $259.09
7376   243   141      $615.39
7378   248    62      $196.31
7394     0     0      $100.00
7399   201   201      $122.06
7409   231   231      $767.07
7420    65    65      $466.68
7425   176    44      $100.00
7431     0     0      $100.00
7456   241   241     $1,248.98
7490   204   204      $146.04
7507   240   240     $2,958.31
7516   178   178      $883.21
7526   235   235     $2,691.64
7530   234   234     $1,707.14
7534   248   239      $992.97
7544   256   136      $296.71
7569   256    64      $100.00
7574   256    64      $214.74
7619   253   190     $5,562.10
             Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 23 of 79

7636   253   232     $4,260.43
7640   241   175      $146.06
7646   236   236      $189.85
7667   242   137     $1,639.70
7675   235   184     $1,501.55
7684   255   138     $2,932.72
7688   204    51      $100.00
7689   246   246      $664.35
7695   226   226     $2,119.18
7714   216   177     $1,203.13
7721   231   117      $100.00
7727   224   206     $2,129.33
7735   246   222      $434.06
7739   234   234     $1,290.38
7745   231   231     $3,287.39
7776   233   233      $187.75
7788   244    61      $100.00
7794   244    61      $100.00
7822   246   246      $593.74
7824   241   202      $428.76
7830   231   231     $2,826.57
7836   179   179     $2,974.81
7838   233   233     $8,351.06
7842   240   240     $9,704.73
7869   234   234     $3,317.32
7883    16     4      $100.00
7910   235   166     $1,182.04
7911   246   246     $9,578.44
7933   252    63      $100.00
7945    74    23      $100.00
7984   248   218     $1,456.47
7986   223   223      $597.53
8023   231   189     $1,643.13
8026    20    20      $100.38
              Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 24 of 79

 8031   249   249      $892.11
 8045   192    48      $100.00
 8052   252    72      $100.00
 8059   256    64      $287.46
 8060   241   214     $1,430.02
 8062    69    69      $524.17
 8085   237   219      $842.83
 8086   236    59      $100.00
 8090   247   247      $552.24
 8109   232    58      $100.00
 8112   256    64      $100.00
 8113   237   201      $345.53
 8139   242   242     $1,357.59
 8167   128    32      $100.00
 8172   255   234     $3,044.76
 8174   252    78      $891.37
 8221   239   239     $1,111.37
 8233   249    93      $623.34
 8244    97    97      $600.39
 8279   244   244      $855.07
 8372   241   241      $730.20
 8626   256    64      $104.63
 8633   249   129      $600.88
 8639   247   247     $9,311.98
10096   223   223      $340.24
10157   204    81      $100.00
10171   234   234    $22,092.63
10173   184    94      $100.00
10220   248   128      $605.60
10719   208    52      $100.00
10779   252    66      $100.00
11015    73    73     $2,626.47
11142   250   250     $2,350.13
11179   212   116      $192.93
              Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 25 of 79

11288   242   242      $169.29
11339   239   236      $729.07
11346   240    78      $100.00
11376   224   110      $100.00
11483     0     0      $100.00
11489   247   247      $206.80
11497   248    62      $100.00
11506   246   195     $1,568.90
11519   236   221      $495.44
11530     0     0      $100.00
11556   180   180      $758.60
11567   250   250     $2,711.36
11589   232   139     $2,000.13
11646   256    64      $281.93
11668   240    60      $100.00
11675   208   205      $959.01
11677     0     0      $100.00
11679    12     3      $100.00
11683   225   225     $7,406.25
11698   144   144      $209.25
11701   104    26      $100.00
11716   244    61      $100.00
11750   165   156     $3,891.97
11753   241   241     $1,050.28
11763   223   217     $2,070.12
11764   252   150     $1,083.58
11774   245   245     $5,628.50
11777   221   164      $362.14
11778   227   227     $2,211.71
11780   133   133     $2,680.47
11781   243   243     $2,098.10
11787   241   241     $1,268.24
11798   232   232     $1,953.43
11805   227   227     $1,743.69
              Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 26 of 79

11826   252    63      $210.87
11839   242   242     $4,315.97
11843   237   237     $1,535.90
11855    33    33      $481.04
11856   237   201      $714.46
11879   210   210      $564.55
11931   140    71      $165.19
11933   235   235     $1,426.86
11941   241   241     $9,554.33
11947   139   139      $602.86
11948   197   149     $3,236.85
11955   246   246     $1,800.08
11958   234   234      $777.64
11959   128   107      $100.00
11962    68    68     $1,615.09
11986   185   185      $598.72
12004    88    49      $231.46
12010   174   174     $2,284.80
12017   106   106     $1,173.10
12018   238   229     $2,382.53
12031   238   208     $1,661.63
12059   245   245      $199.46
12067   240    60      $446.63
12069   245   245      $130.36
12091   245   125      $100.00
12102   105   105     $5,128.93
12106   241   235     $4,384.55
12114   161   143     $2,977.36
12119   233   233      $100.00
12134   252    63      $188.65
12143   256   127     $1,264.51
12146   207   126      $100.00
12157   240    60      $100.00
12181   246   246     $3,889.06
              Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 27 of 79

12190   240   105      $365.41
12192   221   221      $100.00
12195   234   234      $855.26
12216   249   216      $304.08
12256   229   208     $2,135.53
12260   239   239     $1,104.61
12305   244   178      $600.64
12307   182   176     $2,018.79
12308   244   244      $689.57
12349   250   250     $4,816.59
12353   237   108      $470.63
12368   244    61      $100.00
12402   230   221      $682.04
12417   246   246      $287.63
12418   244   244     $1,484.81
12456   231   231     $1,807.78
12459   243   243      $100.00
12521   134   134     $1,735.51
12633   218   161     $1,193.08
12800   194    50      $100.00
13501   236    86      $491.80
14803   248    62      $100.00
14907   124    31      $273.87
14949   255   216      $100.00
15166     0     0      $100.00
15331    77    77      $122.12
15338   115    64      $272.22
15343    95    95      $226.65
15729    40    10      $100.00
15771    40    40      $142.77
15817   104    95     $1,133.07
15823   244   244      $100.00
15858   132    33      $100.00
15894   163   163     $2,943.30
              Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 28 of 79

15914   203   203      $100.00
15935   231   231     $1,146.07
15959   239   239      $575.42
15983   237   237     $2,772.37
16033   233   107     $2,522.57
16042    92    92      $100.00
16046    92    92      $799.90
16047   246   237      $941.17
16064   208    52      $100.00
16067   212    53      $100.00
16068   246   246     $5,679.88
16081    60    15      $100.00
16096   235   235     $1,430.99
16108   233   191      $913.12
16116    24    24      $175.35
16129    32     8      $100.00
16152   241   241      $557.21
16192     0     0      $100.00
16213   242   218      $576.89
16214   241   241     $2,685.15
16226     0     0      $100.00
16259    93    72     $1,919.57
16264   216   216      $901.48
16271   235   235     $4,492.31
16279    88    22      $100.00
16296   249   249     $7,663.67
16301   143    98      $170.18
16305   168    78      $595.03
16333   183   183     $3,450.50
16346   243   171      $725.85
16348   143   143      $467.63
16349   213   213     $2,536.52
16369   248   248     $3,130.84
16371    99    99      $712.41
              Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 29 of 79

16380     0     0      $100.00
16397   233   233     $7,282.09
16405     0     0      $100.00
16406   245   245     $4,572.77
16442   247   229      $428.34
16456   134   134      $253.46
16484   247   193     $7,267.74
16485   247   130     $1,009.96
16491   238   169     $1,906.40
16501   240   240     $2,084.32
16507   240   240     $1,135.37
16518   237   237      $860.45
16535   136    34      $100.00
16542   245   158     $2,368.24
16564   249    90      $490.41
16565   102   102     $2,012.12
16571   213   213     $3,468.17
16574   245   188     $4,012.50
16584    27    27      $100.00
16635   248   248     $5,200.39
16641   243   234     $1,015.85
16677   101   101      $239.11
16690   228   228     $3,948.07
16692   221   221      $100.00
16694   244   217     $2,309.11
16695   241   208     $3,910.56
16699   246   222     $1,152.79
16703   103   103     $2,452.71
16706   252    75      $100.00
16719   238   238     $4,260.21
16721   248   248     $3,276.09
16740   137   137      $231.28
16741   251    95      $670.06
16745   251   251     $1,868.28
              Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 30 of 79

16746   240    60      $100.00
16748   243   114     $1,493.29
16750   245   245     $2,147.17
16760   231   231      $450.77
16764     0     0      $100.00
16768   175    97     $1,805.24
16778   172    43      $592.57
16796   243   219      $100.00
16797   180   129      $808.50
16799   246   216      $100.00
16815   239   239     $5,227.46
16841   244    61      $100.00
16843   232   217     $1,289.13
16847   245   245     $1,559.93
16860   231   231     $5,346.27
16861   252   231      $542.17
16863   256   118      $100.00
16875   255   129     $1,098.11
16879   235   235     $5,066.45
16922    13    13      $100.00
16927   194   194      $517.23
16933   245   245     $5,494.37
16936     0     0      $100.00
16945   226   190      $305.64
16947   223    88      $858.04
16949   247   232      $496.85
16981    52    49      $175.83
16987   250   247     $8,652.22
16997   242   242     $3,274.46
17004   245   200      $701.55
17008   236    59      $100.00
17048   248    62      $100.00
17062   220   220      $100.00
17066     0     0      $100.00
              Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 31 of 79

17067   249   249     $2,968.65
17071   235    85      $584.09
17072   243   243     $3,976.15
17142   255   216     $2,049.84
17156   243   204      $507.61
17172   160   160     $1,601.06
17183   248   230      $399.17
17192   246   141     $1,274.67
17231   231   231      $303.89
17237   246   246     $5,744.98
17243   222   201     $1,191.25
17244   244   244     $8,195.99
17263   241   205      $248.45
17289   229   229     $5,589.97
17298   246   246     $1,087.83
17305   241   241     $1,828.98
17323   251   155     $1,037.80
17328   252    90      $338.28
17336   248    62      $117.70
17347   251    98      $100.00
17614   233   233     $2,605.41
18165   253   139     $2,000.12
18545   221   221     $3,187.79
19409   190   190      $228.68
19433    95    95      $397.26
19538   232    58      $100.00
19674    12     3      $100.00
19751   143   143      $908.15
19808   223   223      $815.48
19818   223   223     $3,059.82
19819   162   162     $4,883.78
19831    67    67      $233.79
19861   244   244     $3,189.11
19863   184   169      $798.49
              Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 32 of 79

19892   173   173      $639.86
19908   247   124     $1,710.24
19910   220    55      $100.00
19931    96    72      $386.94
19939   231   231     $2,264.65
19950   100    25      $100.00
19976   167   167      $222.92
19984   247   247     $2,042.31
20017   232   232     $1,069.14
20018   242   242     $4,301.21
20076   253   148      $120.91
20079   152   152      $249.31
20095   238   199     $1,685.44
20100   200   179      $766.52
20117    91    91     $1,633.02
20130   238   163     $2,304.59
20140   251   251     $2,878.89
20144    71    47      $498.63
20160     0     0      $100.00
20162    93    93      $100.00
20171   230   182     $1,689.11
20179   249   249     $3,598.65
20184   162   162    $10,114.96
20186   220   172      $738.05
20188   230    95      $270.10
20189   243   243     $1,260.24
20219   240   240     $5,735.32
20242    18    18      $100.00
20245   231   231      $201.26
20250   240    60      $100.00
20265   245   245     $1,215.72
20267   246   246     $1,819.28
20270    16     4      $100.00
20271   252    63      $100.00
              Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 33 of 79

20279    11    11      $100.00
20281   252    63      $100.00
20298   181   181      $545.84
20302   236   236     $1,028.26
20318   245   245      $144.06
20321     0     0      $100.00
20339   250   250    $10,185.53
20363   237   237     $1,067.01
20379   243   243     $1,239.84
20397   238   238     $4,252.27
20401    91    91     $1,094.59
20402   248   239      $924.79
20404   232   205      $600.81
20409   232   232     $1,132.43
20410   217   217      $100.00
20419   247   223     $1,528.86
20421   224    56      $100.00
20423   223   127      $100.00
20427    54    54      $355.68
20429   244   244      $725.32
20467   234   228      $996.75
20510   229   178      $754.30
20535    58    58      $371.01
20546   240   198      $831.76
20554   245   173      $331.10
20557   226   226     $1,784.39
20559   132    33      $194.32
20562   250   250     $5,604.51
20566   216    54      $100.00
20567   119   119      $418.87
20569   233   233      $407.95
20588   249   117      $186.33
20614   221   221     $4,210.13
20620   228   228      $706.79
              Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 34 of 79

20642   105   105     $1,439.80
20644   232    76      $100.00
20646    39    39     $1,333.44
20656   232   202     $3,225.27
20682   252    96      $556.88
20695   242   242      $100.00
20697   248    62      $301.44
20709   230   230      $100.00
20714   236   236     $5,292.36
20727   251   251     $5,204.20
20759   252    63      $100.00
20798   244    61      $100.00
20801   252    63      $100.00
20822   240    60      $100.00
20832   244   244      $653.03
20865   235   235     $1,618.57
20877   240    63      $100.00
20880   244   244     $3,046.09
20936   256    97      $480.79
20944   233   233     $2,214.54
20959   244    61      $100.00
20967   150   150      $180.97
21034   248   248     $2,266.50
21046   224   224      $477.67
21181   234   177      $314.86
21192     0     0      $100.00
21245   252    63      $100.00
21473   246   213     $3,095.24
23524   235   235      $184.64
23833   229   229      $273.37
23835   140    35      $100.00
23933    83    38      $100.00
24001    92    92     $1,167.91
24055   247   241     $2,125.44
              Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 35 of 79

24060   215   215      $148.34
24079   128    32      $100.00
24098   175   175      $137.64
24146   235   235      $415.34
24170    47    47      $946.07
24173   241   241     $1,106.02
24187   120   111     $1,079.94
24189    98    50      $100.00
24206   245   206      $613.90
24218   236   236      $873.28
24297   245   245      $599.63
24311   202   190      $284.78
24321   210   138     $4,413.37
24325   239   239     $3,230.23
24326   159   126      $764.09
24340   237   237      $428.58
24382   220   220     $2,629.75
24417   225   225     $7,446.04
24421   238   238     $2,150.82
24428   256    64      $100.00
24439   189   120     $4,267.90
24448    45    45      $100.00
24454   226   220    $10,226.16
24455   236    59      $100.00
24462    64    16      $100.00
24470   253   115     $1,156.38
24474   238   238     $1,561.35
24527     0     0      $100.00
24535   139    52      $246.58
24541   232    58      $122.59
24560   197   164      $182.30
24591    16     4      $100.00
24596   234   234     $1,471.11
24617   248    62      $427.91
              Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 36 of 79

24635   233   170     $2,226.71
24655   190   190      $197.81
24672   238   238      $579.96
24681     0     0      $100.00
24682   148    37      $100.00
24695    32     8      $100.00
24696   252    63      $100.00
24700   191   191      $629.20
24709   249   138      $100.00
24711   251    95      $100.00
24724   252    63      $100.00
24726    22    22      $100.00
24728   242   242     $1,029.68
24786   232    58      $100.00
24803     0     0      $100.00
24820   194   194     $2,987.18
24829   241   214     $2,319.37
24850   246    96      $100.00
24856   245   245    $10,147.51
24863     0     0      $100.00
24877     0     0      $100.00
24879   239   239     $1,732.18
24883   223   187      $276.41
24913   222   222     $1,358.50
24915   241   241      $899.44
24928   253   253     $2,236.70
24932   194   188     $1,255.92
24934   148   112     $2,181.61
24936   232   232     $4,528.94
24939   248   143      $532.23
24949   246   231     $3,901.75
24967   120    30      $100.00
24975   239   131      $692.71
24982   196    49      $266.49
              Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 37 of 79

24984   256    64      $389.54
25004   241   241      $100.00
25008   154   154     $1,176.58
25029   240   240      $796.77
25038   245   230      $981.46
25055   171   171      $260.38
25061   246   246      $207.48
25081   242   242      $100.00
25083   222   195      $959.08
25086   241   241     $3,242.02
25089   250   130     $1,110.83
25096    55    55     $1,121.44
25106   108    27      $100.00
25129   252   243      $125.24
25148   236    59      $376.41
25163   236   236     $1,307.49
25166   245   239     $4,258.41
25168   234    75      $100.00
25171   237   237      $644.50
25225    26    26      $100.00
25235   115    85     $1,443.67
25236   232    58      $100.00
25239   237   237      $360.91
25259   231   141     $1,351.02
25307   239   239     $2,724.96
25310   242   167     $1,908.12
25316   239   239     $1,601.16
25322   238   238     $3,421.58
25323   248   209     $2,820.93
25324   244   187     $1,641.43
25348   220   148     $1,750.73
25356   241   241     $1,533.22
25359   194   158      $279.43
25375   233   233      $130.82
              Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 38 of 79

25378   220   211     $7,584.14
25379   214   214     $1,440.15
25386   237   204     $2,032.79
25391   162   162      $223.80
25394   246   171     $3,075.40
25469   248    62      $214.80
25507   228   174      $100.00
25508   239   239      $100.00
25528   249   108      $331.82
25579   243    87      $100.00
25640   146   101      $972.93
25644   248    89      $140.34
25646   247   247     $5,749.34
25652   252    63      $117.99
25658   245   221     $2,977.11
25668   239   239      $189.67
25747   244    85      $264.29
25761   234    69      $229.77
26336   184    46      $100.00
27219   244   139     $2,949.05
27820   244    61      $100.00
27845   152   152      $293.65
27886   128    35      $100.00
28199   112    28      $249.46
28254   241   241      $608.03
28276    31    10      $100.00
28277   251   251     $3,793.52
28360   183   183      $716.65
28413   247   109      $132.08
28629   241   241     $1,601.89
28645   232   145     $1,704.48
28648    12    12      $100.00
28666   109   109      $416.37
28714   206   206      $119.02
              Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 39 of 79

28759   251   251     $5,218.66
28767   237   237     $6,567.19
28786   112   109      $683.68
28798    69    27      $100.00
28821   228   228      $143.32
28863   241    97      $407.95
28877   246   198     $1,004.69
28883   231   231      $873.78
28887   231   231      $728.03
28939   104    26      $597.95
28963   156   156     $1,998.05
28990   248   239      $685.16
28996   237   237      $681.21
28999   224   224     $2,989.34
29012   242   242     $1,560.48
29015   241   241     $1,759.18
29020   245   245      $981.97
29021   240   240     $1,586.37
29032   228   213     $7,799.83
29054   236   212     $3,482.09
29064   243   195      $929.22
29078    84    21      $100.00
29089   256    64      $100.00
29127   246   246     $1,508.26
29146   254    89      $100.00
29148   243   243     $1,753.13
29150   251   251     $6,203.19
29155   187   151      $100.00
29175   242   242      $487.09
29220   245   218      $496.83
29250   250    94      $100.00
29254   206    80      $100.00
29259   246   216     $3,846.56
29270   216   153      $169.50
              Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 40 of 79

29281   195   195      $100.00
29302   141   141     $2,671.92
29305   231   171     $3,108.62
29306   245   245      $100.00
29311   131    68      $100.00
29321   247   199     $4,675.90
29349   245   245      $501.34
29390   255   108     $1,244.04
29435   242   242     $2,069.30
29444   174   174      $291.80
29449   248    62      $100.00
29468   214   157     $1,446.54
29473   256    76      $100.00
29491    88    88     $2,124.69
29500   119   119     $1,019.39
29522   250   250     $1,253.94
29532   246   246     $5,352.33
29534   245   146     $1,917.67
29544   252    63      $100.00
29567   198   198     $1,189.49
29586   235   235      $305.87
29591   136   136     $1,230.82
29602   170   146      $100.00
29606   236    59      $100.00
29623   227   227      $206.16
29625   151   151     $2,416.24
29634   245   101      $170.08
29640   148    37      $111.59
29641   228    57      $100.00
29646   165   111      $100.00
29661   242   242      $954.43
29691   244   244      $641.12
29697   218   218     $1,877.60
29702   236   179      $490.17
              Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 41 of 79

29712   178    94      $608.71
29715    28     7      $100.00
29738   245   245     $1,008.81
29741   256    64      $100.00
29743   233   212     $4,447.11
29745   230   230     $1,598.57
29767   179    68      $210.97
29768   234   195      $388.63
29803   216    54      $100.00
29826   206   185     $2,378.74
29861   241   241     $2,913.20
29862     2     2      $100.00
29865   246   246     $1,721.51
29868   101   101     $1,850.23
29869   251   236     $4,350.27
29926   256    64      $513.33
29928   191   191      $692.88
29984   231   165      $100.00
29987   235   130      $765.41
30001   228   228      $881.64
30087   247    64      $100.00
30894   179    62      $100.00
30934   248    62      $155.79
31126   242   242     $3,603.39
31203   247   139      $100.00
32643   196   196      $138.17
32746     0     0      $100.00
32756   158   158      $258.23
32802    36    36      $301.68
32859    93    93     $2,552.96
33003   212   122     $1,581.98
33032    35    35      $370.30
33033   236   236      $646.81
33105     0     0      $100.00
              Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 42 of 79

33256     0     0      $100.00
33257    61    61      $350.23
33303   253   244     $3,151.11
33309   201   201     $2,379.82
33316   199   199     $2,804.81
33329   246   246      $925.56
33416   215   188     $1,833.34
33468    24     6      $100.00
33531   219   219      $791.30
33562   228    57      $100.00
33566   163   103      $100.00
33592   227   200      $564.05
33596   252    63      $100.00
33641   108    99      $898.82
33669   245   167      $100.00
33722   244    61      $100.00
33730    47    47      $222.76
33748   252    63      $100.00
33761   256    64      $100.00
33773   216   171      $823.47
33808   240   225     $1,967.00
33809   203   203     $1,518.28
33817   252   111      $228.24
33820   179   179      $100.00
33827   191   119      $100.00
33844     0     0      $100.00
33854   247   247     $4,752.32
33859   245   245     $1,030.41
33861   242   158     $1,536.64
33865   248   248     $3,030.50
33874   250   250     $5,704.39
33878   239   239      $328.80
33884   121   121     $2,779.65
33895   256    64      $100.00
              Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 43 of 79

33898   244   244     $2,160.81
33900   238   238      $274.25
33916   210    60      $100.00
33918   245   140      $380.47
33919   230   224     $8,469.10
33940   217   163      $100.00
33948     0     0      $100.00
33955   176   176      $502.36
33964   242   242     $1,436.48
33979   218   119      $576.27
33985   239   239     $2,354.21
33991   166   166      $100.00
34004   205   181     $3,511.37
34018   194   194      $965.17
34035   228   201    $11,034.30
34045   249   153      $938.96
34060   240   240     $1,195.20
34063   240   240      $225.30
34073   224    56      $100.00
34083   252    63     $3,027.25
34092   162   162      $523.93
34103   219   219     $3,145.15
34109   239   239      $849.28
34117    30    30      $100.00
34138   233    86      $242.28
34139   245   245     $1,115.61
34140   252    63      $100.00
34158   252    63      $100.00
34163   237   237     $4,685.10
34164   117   117      $342.00
34181   243   210     $2,091.01
34184   251   161      $532.11
34188   234   234      $236.77
34201   243   213     $6,146.43
              Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 44 of 79

34208   256    64      $100.00
34221   224   161      $100.00
34229   222   222      $311.69
34231   248    62      $100.00
34236   252    69      $100.00
34280   245   164      $100.00
34326   231   231      $651.06
34330   230   191      $536.26
34335   236   236     $1,548.32
34336   240   240      $264.41
34340    20     5      $100.00
34350   250   172     $2,938.91
34356   234   204      $327.30
34360   226   226      $253.51
34384   245   212     $2,974.55
34388   219   219     $1,344.36
34408   214   196      $229.79
34410   244    61      $100.00
34414   245   245     $1,520.89
34415   170   170      $100.00
34430   245   194      $776.55
34432   152   152      $961.01
34461   113   101      $100.00
34463   235   235     $3,197.36
34470   241   181     $1,488.86
34474   210   210     $1,133.73
34476   248    62      $316.27
34552   249   249     $2,624.99
34557   246    90      $100.00
34610   244   244      $482.17
34612   252    66      $100.00
34613   230   230     $1,312.38
34614   207   207      $936.57
34642   242   242      $100.00
              Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 45 of 79

34653   247   247     $2,386.85
34656    96    57      $226.47
34670   247   139      $100.00
34675   248   224     $3,501.62
34739   243   243      $304.92
34750   240    60      $586.59
34954   249   249     $1,615.26
34977   248   248      $589.04
35158   251   173     $1,196.63
35171   232   232      $700.98
36031   234   234     $1,780.88
36946    70    70      $385.62
36994   242   170      $143.35
37198   224   209      $100.00
37679   236   236      $152.15
37694   252    63      $169.62
37705   248   221     $2,425.35
37724   183   183      $867.69
37769   108   108     $1,934.97
37789   241   130      $100.00
37833   228   198      $100.00
37841   195   195     $2,243.57
37906   116   116     $1,254.86
37918   231   231      $956.65
37927    84    84      $100.00
37936   253   253     $5,300.97
37937   243   243     $1,091.74
37992   228   228      $291.87
38022   152   152      $510.01
38054   234   192     $4,171.94
38121   242   242     $3,791.85
38130   231   210     $2,617.54
38134   232   232      $757.55
38139   243   243     $1,539.75
              Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 46 of 79

38143   183   177      $787.03
38145   199   136      $946.39
38155   247   247      $144.96
38161    10    10      $100.00
38162   255   207     $1,500.04
38178   238   238      $631.90
38204   237   237     $1,180.03
38205   227   212      $881.07
38207    15    15      $100.00
38296   256    64      $196.78
38300   229   229      $468.88
38307   165    63      $100.00
38320   154    58      $100.00
38324   251    65      $513.90
38340   124   124      $273.88
38350   247   202     $1,960.40
38364   187   166     $1,863.74
38367   239   203      $395.06
38389   245   239     $1,703.66
38396   229   229      $515.32
38411   242    83      $404.47
38420   222   222     $2,110.06
38422   143   134      $330.39
38426    40    10      $100.00
38439   145   145     $2,304.49
38456   156    39      $100.00
38459   242   233     $2,155.74
38467   237   237     $1,243.69
38470   238   238      $941.91
38499   203   179     $1,155.77
38513   212    53      $100.00
38541   223   109     $1,750.93
38542   232   175      $315.59
38554   240   240      $575.06
              Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 47 of 79

38559   240   240      $193.00
38594   233   233     $1,154.68
38595   248    62      $100.00
38614   238   106     $1,021.42
38624   252   252     $7,455.27
38628   252    63      $100.00
38635   231   231     $1,111.43
38637   251    77      $507.87
38639   194   149      $602.25
38641   243   243    $11,169.80
38642   219   165      $100.00
38667   240    60      $100.00
38668   248    62      $100.00
38675   235   235     $1,408.73
38687   214   214      $184.94
38692   235   235    $34,448.58
38712   128    62      $476.39
38730   242   113      $100.00
38776   230   209      $385.88
38779   231   207      $712.80
38801   234   234      $565.03
38815   249   249     $4,692.68
38817   249   249     $1,666.82
38833   246   246      $790.19
38842   241   241     $2,338.92
38880   253   253      $402.10
38891   223   223      $918.15
38907   239   146     $1,075.68
38908   224   203     $1,777.28
38913   241   223     $2,359.16
38915   237   237     $5,629.31
38967   130    76      $436.88
38970   256    64      $100.00
38975   173   125      $112.10
              Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 48 of 79

38981   247   247     $1,539.11
38996   243   243      $346.06
38997   244   244     $2,262.86
39002   242   242     $8,958.56
39004   234    75      $274.46
39007   252    63      $100.00
39087   249   249      $409.28
39198   219   219      $100.00
39554   252    63      $107.44
40020   251   116      $604.41
40166   256    64      $100.00
40644   245   245     $1,656.45
40716   235   235      $120.02
40720   252   252      $691.50
40725   188    47      $100.00
40781   217   217     $3,174.68
40811   251   116      $100.00
40904   191   191     $1,605.65
40915   250    64      $100.00
40963    41    41      $100.00
40974    11    11      $100.00
41167     0     0      $100.00
41184   135   135     $1,660.15
41194   221   191      $490.51
41209   147   141     $3,376.74
41223   237   210     $5,026.78
41251   113   113      $615.08
41256   148   133      $244.60
41269    24     6      $100.00
41320    64    16      $100.00
41349     0     0      $100.00
41350   241   241     $5,454.81
41355   247   181      $918.83
41366   242   242     $1,226.33
              Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 49 of 79

41383   238   238     $2,729.82
41397   198   198     $3,808.95
41408   246   141      $806.50
41413   122   122     $1,213.59
41421   231   231      $531.99
41451    29    29     $1,064.76
41464   105    63     $2,925.31
41472    80    20      $100.00
41508   129   129      $441.28
41576   253   211      $999.73
41598   252    63      $756.83
41621   205   127      $100.00
41637   241   241      $667.21
41648   213   213      $547.62
41650   101   101     $2,210.72
41674     2     2      $100.00
41689   106   106      $615.35
41692   235   112      $161.31
41707   225   225     $1,129.68
41716   256    64      $166.46
41718   248   197      $138.14
41750   247   232      $314.67
41761   208    52      $860.59
41769   249   249     $1,683.34
41779   242   242     $6,000.45
41806   252    63      $100.00
41807   244    70      $100.00
41816   248   194     $1,836.51
41858    84    84      $515.77
41861    50    50      $100.00
41890   240    78      $376.84
41911   207    84      $622.82
41920     0     0      $100.00
41933   244    61      $100.00
              Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 50 of 79

41938   223   223      $367.76
41989   252   204      $442.16
41995   233   230      $177.15
41999   225   225     $1,559.09
42003   244   226     $2,517.25
42014   245   245      $377.18
42015   251    74      $445.61
42022   252    90      $248.22
42046     0     0      $100.00
42070   240    60      $100.00
42071   251    80      $100.00
42072   232   127      $575.76
42076   252    63      $100.00
42081     0     0      $100.00
42083   231   135      $337.95
42110   252    63      $100.00
42146    63    48      $279.36
42179     5     5      $100.00
42180   251   146     $1,851.76
42193   230   230      $100.00
42214   249   213      $476.59
42297   236    59      $100.00
42367   120    30      $100.00
42511   148   148     $1,069.85
42606   249   114      $222.85
42671   120    30      $100.00
42676   245   245      $678.38
42743   244    61      $100.00
42773   248   149      $668.47
42796    96    24      $100.00
42866   240   204     $1,090.32
42924   240   174      $513.66
42954   236   236     $1,383.80
43089   227    83      $922.67
              Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 51 of 79

43552   253    76      $653.98
43872   252   162     $1,924.66
43928    36     9      $100.00
44031   242   224      $234.51
44169   250   232     $2,347.55
44179   180   123      $100.00
44192   247   247    $11,468.63
44195   238   232     $8,111.92
44273   169    94      $301.77
44281    53    53      $249.77
44285   236   167      $100.00
44324     3     3      $100.00
44329   224    56      $100.00
44363   250   250     $3,182.09
44372   113   113      $207.48
44410   237   222      $618.30
44433   240   240     $1,101.01
44450   168    42      $100.00
44465   241   241     $2,463.88
44466   243   243     $1,615.35
44493   151   151      $389.92
44518   235   151     $1,326.75
44546   232   232     $1,963.59
44552   244   208      $414.63
44588   229   223     $1,150.85
44601   239   239     $2,288.98
44635   233   233     $4,833.91
44679   246    90      $387.38
44782   233   233      $683.80
44786   243   243     $1,258.01
44787   252    63      $659.12
44803   245   245     $5,236.83
44812   232    58      $100.00
44835   208   208      $628.96
              Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 52 of 79

44858   252    63      $100.00
44874   248   134     $2,443.33
44877   232    58      $100.00
44879   242   137      $437.56
44899   230   218     $3,409.26
44905   253   253      $964.80
44934   236    59      $100.00
44958   246   246     $6,059.36
44967   220   115      $592.39
44982   158   158      $364.07
45067   222   222      $282.88
45075   223   223      $379.76
45111   249   132     $1,259.53
45136   161   152     $1,278.63
45150   106   106      $379.52
45241   125   125      $235.66
45251   220   220      $390.50
45264    42    42      $346.88
45291   128    32      $100.00
45293   240    78      $184.19
45297   207   207     $1,377.07
45315   256    64      $100.00
45335   235   133     $4,541.74
45336   189   132      $604.91
45365   243   177      $712.90
45367   240   240     $1,065.67
45372   244    61      $100.00
45385   156   156      $622.29
45387   226   226      $100.00
45404   158    62      $100.00
45461   227   158      $100.00
45504   248   140      $496.54
45506   241   193     $1,740.71
45510   246   246    $11,087.18
              Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 53 of 79

45513   248   140     $2,122.49
45529   243   186      $249.29
45551   244    61      $169.52
45574   229   196      $100.00
45580   238   238     $6,698.95
45584   237   237      $786.37
45586   256    64      $100.00
45613   222   132     $3,498.47
45629   239    68      $100.00
45642   156   102     $2,040.28
45644   212    65      $267.55
45683   249    63      $100.00
45696    82    82      $565.31
45699   254   131      $397.91
45703   248    62      $100.00
45713   245   245      $376.01
45746   233   233      $164.05
45764   247   232      $528.46
45765    50    20      $228.62
45770   224    56      $272.67
45776   254   245     $3,302.69
45831   245   245     $4,671.83
45832   232   232     $9,170.64
45841   231   231     $3,971.17
45845   223   223     $3,715.43
45856   214   214     $3,645.27
45859   220   139      $100.00
45869   173   173      $938.65
45938   248   248     $2,653.38
45949   251   251     $1,258.58
46049   234   234     $6,514.52
46051   232    58      $100.00
46064   249   240     $1,889.82
46069   200   200      $541.63
              Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 54 of 79

46082   174    78      $162.01
46083    58    46      $100.00
46085   236    59      $109.00
46087   212    53      $100.00
46088   240    60      $100.00
46090   243   207     $1,230.48
46091   216   216      $195.54
46093   194    92      $100.00
46096   228   228     $4,800.66
46097   251   242     $1,626.84
46098   252    63      $215.31
46102   235   103      $100.00
46103   226   166      $446.53
46105   252    63      $100.00
46107   240   240     $1,582.48
46108   256    64      $100.00
46113   248    62      $100.00
46119   242   221     $3,754.17
46120   242   191     $1,142.01
46123   244   244     $2,610.64
46124   252   252     $9,292.14
46126   252    63      $100.00
46128   229   226      $430.84
46129   236   110     $1,010.88
46130   239   239     $3,968.87
46133   244   244      $680.35
46134   252    63      $100.00
46136   232    58      $100.00
46137    75    66      $176.27
46138   248    62      $100.00
46142   252    63      $726.41
46144   232   232     $5,514.37
46147   123    96      $100.00
46156   235   235    $15,060.05
              Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 55 of 79

46158   239   239     $1,439.39
46163   249   159      $359.10
46170   252    63      $100.00
46175   244   244     $9,816.10
46190   248   194     $1,051.67
46211   242   113     $1,488.79
46218   226   226     $3,314.72
46237   238   238      $357.45
46242   237   237     $2,780.42
46257   252    63      $735.65
46436   250   250     $4,306.26
46477   220   220      $199.70
46498   243   243     $1,286.45
46517   225   225      $100.00
46521   188    56      $931.20
46541   232    58      $100.00
46543   151    82      $167.10
46580   240    60      $100.00
46582   236    59      $100.00
46584   247   112      $533.92
46586   253   184      $941.23
46618   251    95      $792.60
46626   251   146      $906.05
46630   252    63      $100.00
46644   256    64      $205.11
46646   188    47      $100.00
46648   248    62      $100.00
46687   252    63      $100.00
46688   216   216      $917.70
46822   249   249     $3,533.30
46823   250   196      $292.47
46826   256    64      $100.00
46843   240   240     $2,257.79
47477   236    59      $100.00
              Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 56 of 79

47484   244    61      $100.00
47544   248    62      $676.64
47547   104    26      $100.00
47548   240    93      $988.44
47579   172    43      $100.00
47584   248    62      $390.33
47585   245   215     $2,345.62
47588   243   168      $826.48
47642   237   195     $2,843.36
47646   243    78      $485.02
47655   256    64      $254.99
47657   235   220     $1,698.34
47659   252    63      $100.00
47768   252    63      $656.17
48054   247   190      $364.09
48094   240    60      $100.00
48095   235   235      $693.90
48099   240    60      $100.00
48203   213   198     $8,917.13
48234   220    85      $211.68
48253   229   190      $212.02
48325   248   149     $7,614.22
48326   252    63      $100.00
48345   227   146      $473.40
48348   168   168     $2,958.80
48357   105   105      $785.36
48359   228   147     $1,430.32
48362   244   229     $1,596.44
48367   230   212     $1,382.17
48371   247   172      $818.57
48412   246   246     $1,456.06
48533   244   238     $5,247.47
48574   256    64      $100.00
48575   240   234     $7,948.97
              Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 57 of 79

48652   241   163     $4,508.36
48655   213   150      $100.00
48658   182   182     $1,114.73
48663   247   247     $2,010.04
48665   236   236     $2,847.13
48666   246    99      $662.60
48670   223   100      $367.22
48677   241   124      $100.00
48679   245   236     $4,624.57
48699   229   211     $1,386.50
48987   231   201     $1,789.33
48990   252   111      $347.59
48995   242   185     $1,058.17
48996   213   213      $951.69
48999   246   225     $3,008.24
49162   235   235     $4,770.10
49163    91    64      $100.00
49168   250    85     $1,222.02
49173   248   185     $1,366.08
49175   256    64      $158.80
49265   256    64      $100.00
49266   252    99      $100.00
49270   123    66      $349.24
49323   182   182      $100.00
49325   237   237     $1,195.74
49326   252    63      $100.00
49336   256    64      $100.00
49342   240   240     $2,636.02
49343   227   227      $914.39
49347   244    61      $100.00
49352    64    64      $647.24
49356   247   247     $1,803.10
49357   252    63      $100.00
49366   220    55      $100.00
              Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 58 of 79

49434   252    63      $100.00
49437   248   149     $1,030.12
49515   247   199      $125.69
49662   254   107      $100.00
49664   251   203     $5,494.69
49684   223    85      $142.89
51946   251    95      $717.35
51947   256    64      $865.83
51948   201    75      $100.00
52719   148    37      $588.01
54146   247   175     $1,084.89
54149     0     0      $100.00
54150   225   210     $1,073.41
54154   238    79      $168.49
54156   216    54      $100.00
54162   245   245     $3,358.53
54220   244    61      $100.00
54409   252    63     $1,417.49
54498   251    65     $1,125.01
54538   250   211     $1,576.21
54551   238    97      $100.00
54555   170   170      $100.00
54562   256    64      $102.29
54634   252    63      $100.00
54701   220   220     $2,688.41
55157   255   177     $2,368.97
55160   244    61      $100.00
55161   180    45      $100.00
55162   247   247     $2,325.97
55163   236    59      $247.63
55218   211   211      $607.77
55257   240   234     $5,450.57
55258   252    63      $100.00
55260   252    63      $100.00
              Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 59 of 79

55271   245   245      $595.91
55272   242   242     $5,634.56
55288   248    62      $125.51
55305   158    41      $100.00
55306   245    80      $100.00
55315   244    61      $154.35
55317   256    91      $289.56
55323   236   236     $2,792.55
55327   248    62      $100.00
55347   246   153      $748.17
55352   245   140      $355.59
55390   241   232     $1,751.07
55469   248   215     $3,256.41
55471   252    63      $145.35
55474   244   244     $3,323.34
55503   243   156      $100.00
55529   108    27      $100.00
55535   189   105      $100.00
55568   226   184      $584.70
55570   252    81      $100.00
55593   252    63      $100.00
55616   240    69      $100.00
55619   200   131      $545.19
55626   252    63      $613.83
55634    98    29      $100.00
55635   244   106      $100.00
55650   178   178     $2,745.11
55652   228    57      $349.63
56903   251   206     $1,183.22
56911   240   234      $521.36
56912   251   107      $100.00
57052   244   229     $1,741.88
57081   230   230     $2,209.30
57084   252    63      $100.00
              Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 60 of 79

57086   226   106      $100.00
57098   246   135     $5,023.52
57106   256    64      $100.00
57107   140    35      $100.00
57116   249   144     $1,134.88
57117   241   211     $2,294.84
57177   246   201     $1,382.55
57178   244    61      $139.13
57199   249   234     $2,995.93
57225   161   161      $860.08
57241   252    63      $138.18
57246   243    84      $510.18
57249    24     6      $100.00
57443   241   235     $7,006.96
57444   228    57      $100.00
57445   239    71      $100.00
57449   247   247     $6,001.56
57450   243   216     $3,641.04
57480   248    62      $132.29
57481   248   248     $5,701.01
57503   216   192      $480.99
57537   236    59      $100.00
57538   255   171      $844.05
57542   231   231     $2,250.07
57555    98    98     $1,036.11
57556   245   101      $572.74
57636   243   174     $1,660.97
57641   237   231      $586.06
57980   208    52      $100.00
59565   241   220     $1,756.64
60418   248   242     $6,809.62
60970   233   188     $4,318.39
61268   225   225     $2,434.88
61270   248    62      $100.00
              Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 61 of 79

61455   246    96      $100.00
61457   242   242     $2,031.99
61459   120    30      $100.00
61461   170   170     $1,344.75
61463   251   110      $285.81
61466   252    63     $1,788.79
61495   185    83      $405.15
61496   252    63      $463.97
61524   245   203     $1,089.63
61525   248    62      $184.97
61526   236    59      $100.00
61539   244   244     $1,455.58
61550   180   126     $1,726.35
61556   244    61      $100.00
61557   231   204     $1,022.89
61566   244    61      $100.00
61680   243    63      $100.00
61721   256    64      $100.00
61747   229   166      $153.51
61749   232    58      $100.00
61750   256    64      $100.00
61782   196    49      $100.00
61783   253   103      $260.24
61786   248    62      $140.62
61789   233   161      $100.00
61794   244    61      $100.00
61807   246   135      $145.67
61808   228   228     $1,659.78
61811   242   242     $1,117.56
61813    52    13      $100.00
61884   249   240     $1,710.67
61887   248   248      $869.45
61889   240    60      $100.00
61895   256    64      $256.98
              Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 62 of 79

61898   244    61      $100.00
61901   250   193      $129.77
61908   205   187     $1,164.81
61919   246   195     $2,767.94
62201   250   214     $3,767.92
62219   215   125      $101.95
62258   250   211     $3,608.57
62259   192    48      $100.00
62273   168    42      $100.00
62291   252   183      $100.00
62292   228    57      $100.00
62294   215   215      $100.00
62295   256    64      $100.00
62296   247   130      $100.00
62314   215   140     $1,316.97
62315   239   239      $100.00
62316   136   136     $2,290.53
62317   229   229     $3,187.92
62395   250   157     $2,193.12
64058   255   147      $254.74
64968   252    63      $139.44
65204   204    51      $100.00
65252   239   212     $3,704.08
65271   251   203     $1,441.45
65275   248   110      $207.31
65277   236   188     $2,169.52
65418   229   133      $152.88
65422   235   148      $625.03
65429   252    66      $100.00
65436   244   244     $4,262.71
65440   237   231     $2,132.93
65441   100    25      $100.00
65442   230    62      $150.85
65443   172    43      $100.00
              Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 63 of 79

65517   236    59      $100.00
65547   112    28      $100.00
65604   247   148      $787.64
65913   231   231     $5,578.15
65917   238   136      $100.00
65919   173    95      $100.00
65922   246   198     $2,806.83
65924   246   246     $2,475.46
65962   256    64      $100.00
65966   228    57      $179.15
65988   172    43      $100.00
65997    37    37     $1,113.75
65998   247   172     $2,344.80
66000   256    64      $121.79
66289   236    68      $163.81
66292   248   203      $853.80
66296   256    64      $100.00
66317   124    31      $100.00
66370   252   114      $100.00
66371   249   168     $4,202.29
66400   252    63      $100.00
66422   236    59      $100.00
66447   212   113      $445.42
66452   246   114     $2,203.40
66454   252   105      $100.00
66455   232    58      $100.00
66466   256    64      $100.00
66484   231   141     $1,497.66
66581   238   229     $6,723.97
66684   231   150      $969.77
66702   237    75      $100.00
66718   256    64      $183.41
66722   242   113      $202.23
66737    85    58      $219.82
              Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 64 of 79

66741   206   161     $1,120.88
66744   250   235     $2,860.12
66747     0     0      $100.00
66748   255   174     $1,386.88
66749   247   202     $2,058.66
66780   256    64      $100.00
66839   243   243      $390.67
66934   254    77      $100.00
66935   192   102      $100.00
66958   253    67      $466.75
67005   148    37      $100.00
67006   187    85      $634.91
67025    76    19      $297.28
67043   242   233     $3,019.51
67050   252    63      $100.00
67067   256    64      $100.00
67070   211    79      $100.00
68833   150    78      $100.00
69413   220   211     $3,546.84
69414   254   149      $245.21
69415   243   135     $1,145.64
69463   245   155      $179.54
69464   224   209      $660.95
69465   252    63      $100.00
69480   153    78      $100.00
69482   234   234     $1,922.08
69484   245   245     $2,362.74
69488   242   227     $1,100.90
69913   252    63      $100.00
69914   240    60      $100.00
69917   224    56      $100.00
69918   253   148     $3,070.18
69953   224    56      $100.00
69992    80    20      $100.00
              Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 65 of 79

69996   237   186      $981.92
70083   256    76      $100.00
70088   145    55      $100.00
70089     8     2      $100.00
70165    72    18      $100.00
70166   232    58      $100.00
70169   250   145      $732.29
70170   236   227     $6,115.54
70176   252    63      $100.00
70178   222   222     $1,319.24
70179   203   152      $557.99
70180   252    63      $100.00
70210   256    64      $100.00
70212    72    18      $100.00
70213   236    59      $100.00
70223   251    95      $100.00
70362   231   168     $1,289.63
70374   248    62      $386.57
70418   230   170     $5,817.67
70476   234   111      $199.42
70503    72    18      $100.00
70504   248    89      $100.00
70531    60    15      $100.00
70532   174    78      $100.00
70533   245   245     $6,847.04
70534   239   197     $2,625.59
70536   246   213     $1,735.95
70564   256    64      $176.53
70569    76    19      $100.00
70572   245   230     $4,461.29
70606   237   165     $1,582.62
70607   240   240     $2,523.81
70628   249   150      $387.71
70630   247   247     $7,457.11
              Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 66 of 79

70696   256    64      $100.00
70743   223   169      $742.86
70748   156   150     $5,523.84
70749   252    72      $100.00
70750    51    27      $100.00
70820     0     0      $100.00
70825   244    61      $100.00
70835   234    90      $174.40
70872   225   225      $741.56
70873     1     1      $100.00
70880   252    63      $100.00
70896   252    63     $1,243.19
70905   224    56      $100.00
70912   227   155      $100.00
70913    44    11      $100.00
70915   252    63      $212.33
70917   253    94      $100.00
70918   250   163      $896.00
71038   247   121      $143.76
71068   204    51      $100.00
71083   253   223     $1,222.73
71084   236    59      $100.00
71114   176    44      $100.00
71115   228   219     $1,689.65
71123   239   218      $999.67
71149   231   105      $334.49
71152   247   238     $4,567.24
71162   250   145      $631.39
71163   256    64      $100.00
71166    32     8      $182.67
71168   248    62      $348.10
71470   252    63      $117.93
71483     0     0      $100.00
71484   224    56      $100.00
              Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 67 of 79

71487   252    63      $100.00
71491   166    82      $999.87
71493    40    10      $362.82
71497   252    63      $100.00
71501   252    63      $100.00
71552   256    67      $100.00
71637   244   169     $2,932.62
71700   248    62      $200.65
71701    49    34      $876.71
71702   251   173     $2,584.77
71705   237   204      $157.98
71706   252    63      $100.00
74057   208    52      $100.00
74060   248    62      $215.50
74062   246    69      $100.00
74079   222   204     $2,482.60
74088    12     3      $100.00
74091    56    14      $100.00
74096   252    63      $100.00
74097   253   184     $1,111.13
74098    16     7      $100.00
74099     0     0      $100.00
74132   252   111      $279.75
74134   164   152      $782.07
74135   224    56      $100.00
74136   252   147      $131.17
74139   163    52      $483.93
74140   238   238     $6,850.16
74141   248   197     $2,657.58
74142   256    64      $100.00
74145   244    82      $566.32
74150    36     9      $100.00
74436   189   159      $100.00
74458    60    15      $100.00
              Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 68 of 79

74487     0     0      $100.00
74488   241   145      $645.52
74493   250   196      $293.07
74494   167    74      $285.90
74524   252    63      $133.47
74525   252   111     $1,040.07
74530   252    63      $100.00
74552    36     9      $100.00
74555   128    32      $100.00
74560   152    38      $100.00
74571   231    69      $100.00
74572   254   149     $1,268.33
74578   240    66      $100.00
74608   256   139      $821.38
74614   252    63      $100.00
74615   196    49     $1,115.57
74651   231   231     $5,778.85
74656     0     0      $100.00
74689   250    85      $100.00
74740   118    34      $100.00
74748   176   176      $521.52
74765   239    95      $305.30
74766   233   194      $431.63
74803   246    99      $407.72
74807    60    15      $100.00
74808   248    62      $100.00
74810   240    60      $100.00
74811   236    59      $100.00
74813   236   170     $1,416.07
74814   252    63      $100.00
75277   234    81      $196.34
75280   244    61      $100.00
75281   128    32      $100.00
75315     0     0      $100.00
              Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 69 of 79

75354   252    63      $100.00
75355   226   196     $3,273.38
75373   251   179     $1,964.72
75375   252    75      $100.00
75376   252    63      $100.00
75378   252    63      $100.00
75396   237   177     $2,442.51
75405     0     0      $100.00
75406   241   211     $1,234.69
75408   252    63      $100.00
75435   251   110      $271.81
75437   190   130      $927.02
75441   250   145     $1,556.68
75442   256    64      $100.00
75443   252    63      $100.00
75444    48    18      $100.00
75445    68    17      $100.00
75446     0     0      $100.00
75447    64    34     $1,066.16
75448   248   146     $4,601.48
75449   247   103      $335.06
75451    48    21      $660.64
75454   256    64      $100.00
75458   249    93      $273.99
75472   237   144     $2,785.27
75576   255   168      $552.20
75577   168    42      $100.00
75580   236    80      $141.53
75581   251   143      $983.48
75595   247    82      $105.90
75597   249   126      $254.37
75598   248    62      $164.99
75625    68    17      $100.00
75639   108    27      $100.00
              Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 70 of 79

75642   244   166      $746.34
75677   253    67      $168.91
75679   237   186     $3,207.51
75684   248    62      $464.70
75690   215    65      $100.00
75691   227   152      $123.98
75709   247   112      $100.00
75711   244    61      $100.00
75713   256    64      $100.00
78244   240    90      $182.05
78672   244    61      $100.00
78673   248   137      $969.43
78674   252   147      $754.44
78675   132    33      $100.00
78697   124    31      $100.00
78699    28     7      $100.00
78704   218   137      $546.95
78711   251   209     $2,870.21
78712   254   155     $1,019.04
78740   181    94     $1,044.57
78755    48    12      $119.83
78756   250   142      $447.99
78758    80    20      $100.00
78760   256    70      $219.24
78890   247   193     $1,190.71
78891   252    81      $345.11
78894    96    33      $100.00
78902   216    54      $100.00
78903   253   109      $100.00
78905    80    20      $100.00
78906   242   167      $354.02
78909    60    15      $100.00
78933   188    47      $113.37
78934   200    50      $136.71
              Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 71 of 79

78942   204    51      $100.00
78943   243    99      $157.61
78944    56    14      $100.00
78953    48    12      $108.92
78955   252   174      $716.66
78958   222   159      $630.25
78961   255   216      $901.10
78963   196    49      $100.00
78991   212    62      $158.19
79085   252    63      $614.95
79156    92    23      $100.00
79157   247   187     $3,691.79
79163   242    98      $761.64
79192   245    77      $222.07
79193   250    76      $347.72
79197   171   138     $3,960.22
79205   233   203     $4,115.81
79274   252    63      $100.00
79278   252    63      $100.00
79321   245    77      $100.00
79336   253    79      $142.71
79337   195   117     $2,644.08
79353   251    77      $185.77
79355   191    56      $524.67
79357   248   227     $3,423.92
79394   246   159     $4,260.46
79395   253    79      $234.26
79396   241   154     $2,427.85
79397   211    76      $688.49
79398   245    89      $250.08
79407    84    21      $100.00
79409   247   163     $2,690.51
79426   208    52      $257.23
79427   117    36      $100.00
              Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 72 of 79

79430   237   195     $4,646.61
79431   220    82      $248.26
79433   200    86      $100.00
79434   248   170     $2,726.56
79435   246    72      $100.00
79436   237    66      $100.00
79459   183    48      $100.00
79460   164   104      $483.57
79527   246   186     $1,271.75
79536   240    60      $100.00
79537   206   110     $2,679.73
79544   243   147     $3,062.88
79547   170    44      $100.00
79548    92    23      $100.00
79550   240   135      $662.57
79552   140    35      $100.00
79555   249    87      $420.41
79556   250    76      $289.45
79577   245   185     $2,317.98
79579   246   150     $2,810.39
79580   239    92      $947.63
79581   237   141     $3,224.92
79586   216    90      $100.00
79595   179    50      $100.00
79596   245   194     $1,389.34
79598   251    68      $204.51
79599   236    59      $100.00
79602   220   127     $1,883.04
79604   245   131     $1,429.53
79606   250    64      $100.00
79607   116    29      $100.00
79609   250    64      $110.04
79610   248   197     $3,022.82
79612   248   110     $1,682.49
              Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 73 of 79

79616   215    59      $960.76
79617   232    58      $136.39
79621   249    69      $100.00
79622   199    52      $126.22
79624   216   108     $1,225.68
79626   124    31      $100.00
79628   139    40      $100.00
79629   248   155      $270.71
79700   190    94     $2,788.16
79730   126    99      $190.65
81749   198    51      $139.22
81751   245   194     $2,054.90
81752   250    64      $100.00
81927   249    63      $100.00
81928   246   159      $595.26
81929   234   144     $1,236.81
82375   180    45      $100.00
82378   246    78      $244.94
82783   241    73      $301.13
82784   249    66      $100.00
82787   240    60      $100.00
82788   197   122      $552.57
82789   248    62      $293.19
82790   250    64      $409.51
83036   250    76      $100.00
83038   236   104      $881.41
83040   202   139     $1,014.26
83041   241    76      $212.18
83042   134    56      $120.70
83043   228   114     $1,080.52
83057   243   168     $1,083.10
83058   250    64      $142.13
83064   242   101      $100.00
83067   233    59      $380.12
              Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 74 of 79

83069   194    50      $100.00
83071   212   158     $1,437.27
83072   242    68      $100.00
83648   249   138     $1,256.97
83649   166    64      $392.69
83650    81    42      $209.41
83661   240   171     $1,021.20
83686   197    77      $253.56
83688   250   190     $1,733.31
83689   171    57      $225.87
83723   234    78      $326.25
83726   109    49      $212.18
83731   177    84      $235.62
83762   235    73      $171.05
83763   246   135      $437.56
83795   247    82      $510.39
83798   239   152      $544.31
83800   245   152     $1,651.34
83803   247   106      $218.65
83804   247    82      $164.65
83852   173    80      $100.00
83877   240   129      $225.36
83928   184   127     $1,552.93
83937   156    75      $100.00
83952   236   110      $324.43
83981   234    93      $100.00
84041   231    90      $166.37
84069   210   153     $2,109.01
84070   149    74      $125.74
84071   234    90      $361.53
84076   227   188      $706.50
84077   234    84      $100.00
84078   228   132      $245.57
84079   225    93      $369.22
              Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 75 of 79

84082   226    88      $126.40
84083    74    50      $266.13
84098   228    87      $100.00
86553   227    86      $100.00
89074   221    80      $100.00
89102   206    95      $136.25
89145   218    95      $100.00
89229   212   101      $100.00
89231   173    65      $229.93
89237   132    60      $145.84
89239   216    81      $183.54
89242   216    75      $100.00
89245   216    75      $100.00
89246   216    75      $100.00
89250   215   128     $1,007.87
89252   216    75      $119.85
89536   205    82      $100.00
89568   202   112      $144.64
89569   205    82      $100.00
89601   203    80      $100.29
89602   163    70      $100.00
89635   141    63      $100.00
89638   202    79      $114.65
89714   197    74      $100.00
89715   151   103      $100.00
90008   189    99      $100.00
90038   186    93      $459.80
90043   173    89      $100.00
90044   186    93      $100.00
90050   183    90      $140.40
90051   182   113      $157.99
90057   185    92      $115.60
90068   124    73      $113.01
90077   179   128      $626.35
              Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 76 of 79

90081   183    90       $100.00
90116   181    88       $146.40
90124   120    72       $120.07
90126   175    82       $281.94
90152   178    85       $100.00
90184   178   124       $164.78
93229   175    82       $370.96
93230   175   103       $100.00
93232   174    81       $100.00
93375   174   120       $100.00
93376   174    81       $193.93
93377   175    82       $118.09
93380   174    81       $196.25
94754   168    96       $100.00
94882   163    97       $100.00
94940   117    75       $100.00
95087    94    55       $100.00
95090   106    67       $100.00
95098   154    79       $100.00
95100   154    79       $100.00
95101   154    79       $128.83
95102    50    32       $100.00
95103   154    46       $100.00
95140   151    76       $186.32
95182    49    46       $162.80
96179   150    78       $539.05
96181   150    75       $100.00
96186   146   137       $425.78
96301   144    84       $160.77
96321   144    84       $100.00
96322   144    84       $147.42
96367    88    70       $100.00
96421   140    68       $110.08
96427   100    70       $100.00
               Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 77 of 79

 96428   141    69       $100.00
 96429   140    86       $451.30
 96476   128    92       $218.79
 96489   138   102       $100.00
 96490   138    66       $100.00
 96496   138    66       $100.00
 96516   106    58       $100.00
 96517   138    78       $442.35
 96539   124   109       $145.66
 96541   137    77       $100.00
 96545   136    76       $594.18
 96603   133    73       $100.00
 96605    50    41       $100.00
 96718   135    75       $196.47
 96726   134    74       $100.00
 96770   133    70       $100.00
 96800   132    66       $100.00
102478   127    49       $100.00
102619   125    59       $100.00
102729   123    57       $100.00
     0     0     0       $100.00
                              $0
Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 78 of 79
Case 1:16-cv-03309-JMC Document 168-1 Filed 07/27/21 Page 79 of 79
